Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 31, 2020

                                             No. 04-20-00015-CR

                                       Bronwen Victoria MCHENRY,
                                                Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 18-0847-CR-A
                           Honorable Jessica Crawford, Judge Presiding


                                                ORDER

        Appellant’s brief was originally due to be filed on May 6, 2020. Neither the brief nor a
motion for extension of time to file the brief has been filed.1 Appellant’s attorney is ORDERED
to respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. See TEX. R. APP. P.
38.8(b)(2).




                                                              _________________________________
                                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.

1
  Due to a ransomware attack on May 8, 2020, the court’s network was disabled. As of July 22, 2020, the court’s
network is fully operational. All case filings are up to date, and any future filings accepted by the court should be
reflected on the court’s website within twenty-four hours.
___________________________________
Michael A. Cruz,
Clerk of Court